IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44879

STATE OF IDAHO,                                 )
                                                )     Filed: February 20, 2019
       Plaintiff-Respondent,                    )
                                                )     Karel A. Lehrman, Clerk
v.                                              )
                                                )     THIS IS AN UNPUBLISHED
ALEJANDRO GARCIA-CARRANZA,                      )     OPINION AND SHALL NOT
                                                )     BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction for trafficking in methamphetamine, affirmed.

       Robyn A. Fyffe, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Ted S. Tollefson, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       Alejandro Garcia-Carranza appeals from his judgment of conviction for trafficking in
methamphetamine, asserting that the district court erred in denying his motion in limine to
exclude testimony regarding the resale or “street value” of the methamphetamine that was the
subject of the trafficking charge and that the evidence was insufficient to support the jury’s
verdict finding him guilty of trafficking. For the reasons set forth below, we affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       An undercover narcotics officer arranged to buy two pounds of methamphetamine from
Jesus Castro-Angulo for $16,000, and Castro-Angulo agreed to provide additional
methamphetamine to the officer on credit. On the date and time of the scheduled buy, Castro-
Angulo and two passengers drove to the prearranged location to meet the officer. Guadalupe


                                                 1
Garcia-Carranza was in the front passenger seat of the vehicle and Alejandro Garcia-Carranza
was in the back passenger seat. After arriving at the prearranged location, law enforcement
arrested all three occupants of the vehicle and seized more than two pounds of methamphetamine
from the car.       All three occupants were charged with trafficking 400 grams or more of
methamphetamine, I.C. §§ 37-2732B(a)(4)(C) and 18-204, and the cases were consolidated for
trial. 1
           Prior to trial, Guadalupe filed a motion in limine to exclude evidence of the street value
of the methamphetamine; Alejandro and Castro-Angulo joined in the motion. 2 The district court
denied the motion.         A jury found Alejandro guilty of trafficking in methamphetamine. 3
Alejandro appeals.
                                                   II.
                                      STANDARD OF REVIEW
           A trial court’s determination that evidence is relevant is reviewed de novo, but a trial
court’s determination under I.R.E. 403 is reviewed for an abuse of discretion. State v. Kopsa,
126 Idaho 512, 520-521, 887 P.2d 57, 65-66 (Ct. App. 1994). When a trial court’s discretionary
decision is reviewed on appeal, the appellate court conducts a multi-tiered inquiry to determine
whether the lower court: (1) correctly perceived the issue as one of discretion; (2) acted within
the boundaries of such discretion; (3) acted consistently with any legal standards applicable to
the specific choices before it; and (4) reached its decision by an exercise of reason. State v.
Herrera, 164 Idaho 261, 270, 429 P.3d 149, 158 (2018).
           Appellate review of the sufficiency of the evidence is limited in scope. A finding of guilt
will not be overturned on appeal where there is substantial evidence upon which a reasonable
trier of fact could have found that the prosecution sustained its burden of proving the essential


1
        Castro-Angulo was also charged with trafficking in methamphetamine for a transaction
that occurred on an earlier date.
2
        The motion distinguished between the relevance of the purchase value of the
methamphetamine ($16,000) and the street value of the methamphetamine and only challenged
the relevance of the latter.
3
           The jury also found Alejandro’s co-defendants guilty.


                                                    2
elements of a crime beyond a reasonable doubt. State v. Herrera-Brito, 131 Idaho 383, 385, 957
P.2d 1099, 1101 (Ct. App. 1998); State v. Knutson, 121 Idaho 101, 104, 822 P.2d 998, 1001 (Ct.
App. 1991). We will not substitute our view for that of the trier of fact as to the credibility of the
witnesses, the weight to be given to the testimony, and the reasonable inferences to be drawn
from the evidence. Knutson, 121 Idaho at 104, 822 P.2d at 1001; State v. Decker, 108 Idaho 683,
684, 701 P.2d 303, 304 (Ct. App. 1985). Moreover, we will consider the evidence in the light
most favorable to the prosecution. Herrera-Brito, 131 Idaho at 385, 957 P.2d at 1101; Knutson,
121 Idaho at 104, 822 P.2d at 1001.
                                                 III.
                                            ANALYSIS
A.     Motion to Exclude
       Alejandro argues that the district court erred in denying his motion to exclude evidence of
the street value of the methamphetamine that was the subject of the trafficking charge because
the evidence was irrelevant and unfairly prejudicial. The State responds that the district court
correctly concluded the evidence was relevant and properly exercised its discretion in
determining the evidence was not unfairly prejudicial. Alternatively, the State argues that any
error in the admission of the evidence was harmless. We conclude that Alejandro has failed to
show the district court abused its discretion in admitting evidence of the street value of the
methamphetamine.
       Evidence that is relevant to a material and disputed issue concerning the crime charged is
generally admissible. State v. Stevens, 146 Idaho 139, 143, 191 P.3d 217, 221 (2008). Evidence
is relevant if it has any tendency to make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it would be without the evidence.
I.R.E. 401; Stevens, 146 Idaho at 143, 191 P.3d at 221. Whether a fact is of consequence or
material is determined by its relationship to the legal theories presented by the parties. State v.
Johnson, 148 Idaho 664, 671, 227 P.3d 918, 925 (2010).
       The motion to exclude evidence of the street value of the methamphetamine was based on
the contention that the street value was irrelevant to prove any fact of consequence relative to the
elements of trafficking. The defendants also argued that evidence of street value was unfairly
prejudicial because the evidence would inflame the passions of the jury and potentially confuse


                                                  3
the issues. The district court denied the motion, concluding the evidence was “highly” and
“very” relevant and not unfairly prejudicial. As to relevance, the district court reasoned that,
“when there is a valuable object and multiple people are involved in its transportation and
delivery,” there is an “inference that a person would not let people accompany them . . . unless
they were also participants in the same project.” The district court’s relevance determination is
consistent with our prior opinions in State v. Groce, 133 Idaho 144, 983 P.2d 217 (Ct. App.
1999) and State v. Ortiz, 148 Idaho 38, 218 P.3d 17 (Ct. App. 2009).
       Groce involved a challenge to the sufficiency of the evidence to support the defendant’s
conviction for possession of cocaine. Groce argued that the minute amount of cocaine found was
insufficient to support an inference that he knowingly possessed it. In addressing Groce’s
argument, this Court stated that the quantity of a controlled substance found in a defendant’s
possession is inextricably intertwined with a defendant’s knowledge of the presence of the
substance and control thereof. Groce, 133 Idaho at 152, 983 P.2d at 225. The greater the
amount of a controlled substance found in a defendant’s possession, the greater the inference of
knowledge and control. Id.
       This Court relied on the foregoing principle from Groce in Ortiz. In Ortiz, the defendant
was charged with possession of methamphetamine after material found on the floor of his car
tested positive for methamphetamine. The submitted material weighed 3.82 grams and included
a small amount of debris. At trial, the State was permitted to introduce testimony that one “hit”
of methamphetamine generally weighs between an eighth and a quarter of a gram and that it was
uncommon for people to purchase more than one to three hits at a time.             The State also
introduced testimony about the street value of varying weights of methamphetamine ranging
from an eighth of a gram to a full gram. On appeal, this Court, citing Groce, concluded that the
testimony was relevant for the jury’s evaluation of whether it was plausible that the substance
would have been intentionally or accidentally left in Ortiz’s car without his knowledge in light of
the value and number of doses found. Ortiz, 148 Idaho at 41, 218 P.3d at 20.
       Groce and Ortiz support a conclusion that the amount and value of a controlled substance
are relevant to prove knowledge.       Alejandro acknowledges Groce and Ortiz support this
proposition, at least as to amount.         However, Alejandro contends Ortiz is factually
distinguishable because, in Ortiz, “neither a sale price nor the precise weight were known.”


                                                4
Alejandro further argues that, although the weight and purchase price of the methamphetamine
were relevant to knowledge, evidence of the street value “did not make it even more probable
that [Castro-Angulo or Guadalupe] would not allow a non[-]participant in the vehicle.”
Alejandro’s distinction of Ortiz is unpersuasive because the factual difference he notes does not
change the principle that the amount and value of a controlled substance is relevant to prove
knowledge. That principle does not distinguish between wholesale, resale, or street value. The
methamphetamine’s value was relevant to the knowledge element of trafficking.
       Alejandro also argues that the district court abused its discretion in concluding the street
value evidence was not unfairly prejudicial under I.R.E. 403. Although Alejandro cites the abuse
of discretion standard, it is unclear which prong of the four-part abuse of discretion framework
he believes the district court failed to satisfy as required under State v. Kralovec, 161 Idaho 569,
575 n.2, 388 P.3d 583, 589 n.2 (2017). To the extent Alejandro contends the district court did
not reach its decision by an exercise of reason, we disagree.
       Idaho Rule of Evidence 403 provides, in part, that relevant evidence may be excluded if
its probative value is substantially outweighed by the danger of unfair prejudice. Evidence is
unfairly prejudicial for purposes f I.R.E. 403 if it tends to suggest a decision on an improper
basis. State v. Floyd, 125 Idaho 651, 654, 873 P.3d 905, 908 (Ct. App. 1994). Alejandro’s
contention is that the district court “failed to recognize the emotional impact of the street value
evidence” and the evidence was prejudicial because it “invited the jurors to contemplate how
widely the drug could have been sold.” According to Alejandro, this “reinforce[d] the dangers of
the drug” and created a risk that the jury would decide his guilt based on “passions rather than
the evidence.” Evidence of street value does not suggest decision on an improper basis. The fact
that the two pounds of methamphetamine could have been broken down and sold in smaller
quantities was apparent from unchallenged evidence presented at trial. It was not unfairly
prejudicial to associate a value with those smaller quantities. Possessing trafficking amounts of
methamphetamine, in and of itself, presents a danger to the community. Evidence of the price
tag associated with that danger may be prejudicial, but it is not unfairly prejudicial.
       Finally, we conclude that, even if the district court erred in admitting evidence of the
street value of the methamphetamine, any error was harmless. Error is not reversible unless it is
prejudicial. State v. Stoddard, 105 Idaho 169, 171, 667 P.2d 272, 274 (Ct. App. 1983). An error


                                                  5
is harmless, and therefore not prejudicial, if the reviewing court is able to declare beyond a
reasonable doubt that the error did not contribute to the verdict. State v. Ruiz, 159 Idaho 722,
724, 366 P.3d 644, 646 (Ct. App. 2015). The State has the burden of demonstrating that the
alleged error was harmless. State v. Perry, 150 Idaho 209, 222, 245 P.3d 961, 974 (2010).
         The State argues that any error in the admission of the street value evidence was harmless
because the evidence of Alejandro’s participation was substantial. As noted by the State, not
only was Alejandro present in the car with the methamphetamine, he had access to it and, in fact,
he told the drug enforcement agents that he took the methamphetamine from the back seat and
put it in a chip bag, which he passed to the front of the car. In addition, Alejandro’s cell phone
had photographs of the packages of methamphetamine on it. Given the evidence of Alejandro’s
knowledge of the methamphetamine beyond knowledge that could be associated with the street
value of the methamphetamine, we conclude that the street value evidence did not contribute to
the jury’s verdict.
B.       Sufficiency of the Evidence
         Alejandro argues that, although the State presented sufficient evidence to support that he
“knew the packages contained an illegal substance,” the State “failed to present sufficient
evidence that [he] knew the packages contained methamphetamine” or that he constructively
possessed the packages. The State responds that the evidence was sufficient. We agree with the
State.
         The jury was instructed that, in order to find Alejandro guilty of trafficking, it was
required to find the following elements beyond a reasonable doubt:
         1.     On or about April 15, 2016
         2.     in the state of Idaho,
         3.     the defendant Alejandro Garcia-Carranza possessed methamphetamine,
         4.     the defendant knew it was methamphetamine and
         5.     possessed at least four-hundred (400) grams of methamphetamine or more
         or any mixture or substance with a detectable amount of methamphetamine.
         As noted, Alejandro disputes the sufficiency of the evidence on the fourth and fifth
elements--that he knew the substance was methamphetamine and that he “constructively”
possessed it. As to the knowledge of methamphetamine element, Alejandro’s argument is that
the evidence was insufficient because he never described the contents of the package as
methamphetamine and the evidence showed he was a “naïve” drug trafficker as evidenced by his


                                                 6
decision to photograph the packages of methamphetamine and send those photographs to a friend
suggesting that he operate as a “thrower” of the product. Neither of these arguments are a basis
for this Court to reject the jury’s conclusion that Alejandro knew the packages contained
methamphetamine. The jury could infer as much from the evidence that Alejandro was aware
the packages contained a controlled substance and that Castro-Angulo admitted the packages
contained methamphetamine. That Alejandro took actions indicating he was not a sophisticated
drug trafficker does not mean the jury could not conclude he knew he was trafficking
methamphetamine.
       As to the possession element, Alejandro argues that the evidence was insufficient because
he “did not appear on law enforcement’s radar” until the conclusion of the investigation and
because he “barely knew” Castro-Angulo.             Alejandro acknowledges that he placed the
methamphetamine in a chip bag and handed it to Guadalupe while they were in the car on the
way to the prearranged buy but contends this does not “imply power and intent to control the
packages.”    Rather, Alejandro contends such behavior is common during a “road trip.”
Alejandro’s characterization of his actions in relation to the methamphetamine does not mean
there was insufficient evidence from which the jury could conclude he possessed
methamphetamine.
       Possession may be actual or constructive. State v. Southwick, 158 Idaho 173, 178, 345
P.3d 232, 237 (Ct. App. 2014). In order to prove constructive possession, knowledge and control
of the controlled substance must each be independently proven beyond a reasonable doubt by
either circumstantial or direct evidence. Id. Constructive possession of a controlled substance
exists where a nexus between the accused and the substance is sufficiently proven so as to give
rise to the reasonable inference that the accused was not simply a bystander but, rather, had the
power and intent to exercise dominion and control over the substance.              Id.   Although
constructive possession cannot be inferred from the mere fact that the defendant occupied, with a
passenger, the vehicle in which the drugs were seized, circumstantial evidence, other than the
mere fact of possession, may be used to find the requisite knowledge and control. Id. This can
include, for example: the manner in which the drug was wrapped, stored, or carried; attempts to
conceal, dispose of, or destroy the contraband; attempts to avoid detection or arrest; the presence
of drug paraphernalia; the possession of other contraband or cutting agents; indications that the


                                                7
defendant was under the influence of drugs; the presence of fresh needle marks; as well as the
proximity, accessibility, and location of the contraband. Id.
       The State presented evidence that Alejandro photographed the methamphetamine and
sent the photograph to a friend. Alejandro also concealed the methamphetamine in a chip bag
while in the car on the way to deliver the methamphetamine to the undercover narcotics officer.
This was sufficient evidence to prove possession beyond a reasonable doubt. Based on the
evidence presented, and the reasonable inferences to be drawn therefrom, there was sufficient
evidence from which the jury could find that Alejandro knowingly possessed methamphetamine
in conjunction with its verdict that Alejandro was guilty of trafficking.
                                                IV.
                                         CONCLUSION
       The district court did not err in denying Alejandro’s motion in limine to exclude
testimony regarding the resale or “street value” of the methamphetamine that was the subject of
the trafficking charge. There was also sufficient evidence from which the jury could find
Alejandro was guilty of trafficking in methamphetamine.             Therefore, Alejandro Garcia-
Garranza’s judgment of conviction for trafficking in methamphetamine is affirmed.
       Chief Judge GRATTON and Judge HUSKEY, CONCUR.




                                                 8